260 F.2d 909
Dayl Jean FLOURNOY, Appellant,v.Owen W. KILDAY, Sheriff of Bexar County, Texas, Appellee.
No. 17357.
United States Court of Appeals Fifth Circuit.
November 19, 1958.
Rehearing Denied December 17, 1958

Joe Burkett, San Antonio, Tex., for appellant.
Arthur A. Domangue, San Antonio, Tex., Hubert Green, Jr., Criminal Dist. Atty., Bexar County, Tex., San Antonio, Tex., for appellee.
Before TUTTLE, JONES and BROWN, Circuit Judges.
PER CURIAM.


1
This is an appeal from a denial of application of writ of habeas corpus. Petitioner challenges his confinement since July 25, 1956, under an order of the District Court of Bexar County, 73rd Judicial District of Texas, holding him in contempt of court. The order was that petitioner be committed until he purged himself by answering questions propounded to him by the Court as to the whereabouts of his minor child and compliance with a simultaneous order to produce the child for that hearing. What the proceedings were, how and in what manner the rulings and orders here under attack came about are set forth in detail in the opinion of the Supreme Court of Texas, Ex parte Flournoy, Tex.1958, 312 S.W.2d 488. The Texas Court determined that neither Texas nor Federal Constitutional rights of the petitioner were denied to him. Our inquiry is confined to the denial of Federal Constitutional rights. As to that we agree with the action and decision of the Texas Court. Neither in these proceedings summarized in the opinion nor in the hearing concerning them held by the District Court below has petitioner demonstrated the denial of any Federally guaranteed Constitutional right. The judgment is affirmed. The mandate shall issue forthwith.


2
Affirmed.